Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising forming a dummy gate structure over a substrate, forming a first spacer on a sidewall of the dummy gate structure and a second spacer on the first spacer, forming a source/drain structure on the substrate, removing the second spacer (Cheng 2020/0279745; Xie et al., 10,886,378) it fails to teach either collectively or alone, wherein the ESL is in contact with the air gap and the first spacer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1- 20 are allowed.
Claim #1 
The ESL is in contact with the air gap and the first spacer.
Claim #8
Removing the dummy spacer to form forming an air gap between the contact structure and the first metal gate structure, wherein the ESL is in contact with the air gap and the first spacer.
Claim #15
An air spacer in contact with the ESL and between the contact structure and the gate structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
10/09/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816